a00672Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 24, 2017

The Court of Appeals hereby passes the following order:

A18A0062. ROBERT L. MERIWETHER v. THE STATE.

      In 1999, Robert L. Meriwether was convicted of kidnapping with bodily harm,
aggravated assault, battery, and possession of a weapon during the commission of a
crime, for which he was sentenced to life imprisonment. His convictions were
affirmed on appeal in an unpublished opinion. See Meriwether v. State, Case. No.
A01A2134 (decided December 7, 2001). After filing numerous motions over the
years, in October 2016, Meriwether filed a “Motion to Set Aside Void Conviction;
Kidnapping with Bodily Injury, under ‘New Rule of Criminal Law,’” in which he
argued that the standard set forth in Garza v. State, 284 Ga. 696 (670 SE2d 73)
(2008), should be applied to set aside his conviction.1 The trial court denied the
motion and Meriwether filed this direct appeal.
      However, “a petition to vacate or modify a judgment of conviction is not an
appropriate remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686
SE2d 786) (2009). An appeal from an order denying or dismissing such a motion
must be dismissed. See id. at 218 (2); Roberts v. State, 286 Ga. 532, 532 (690 SE2d
150) (2010). Accordingly, Meriwether’s appeal is hereby DISMISSED.




      1
        Meriwether previously filed a direct appeal from the denial of his motion to
set aside a void sentence, which was dismissed by this Court because he did not raise
a valid void sentence claim, but rather challenged the sufficiency of the evidence to
support his conviction for kidnapping with bodily injury. See Case No. A16A1340
(decided April 7, 2016).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/24/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.